In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00037-CV
     ___________________________

       IN THE MATTER OF J.H.L.



    On Appeal from County Court at Law
           Cooke County, Texas
         Trial Court No. JV936-20


Before Sudderth, C.J.; Womack and Walker, JJ.
 Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

                              I. INTRODUCTION

      Juvenile Appellant J.H.L. appeals the trial court’s order granting the State’s

motion to modify disposition and committing him to the Texas Juvenile Justice

Department for a period not to exceed his nineteenth birthday. In one issue, J.H.L.

argues that the trial court abused its discretion by committing him to the TJJD

because (1) he had mental health issues, (2) his outbursts could be attributed to the

aggravating circumstances caused by his COVID isolation, and (3) he had not

committed any new offenses. We hold that the trial court did not abuse its discretion

because (1) the evidence was that J.H.L. had no mental health issues, (2) the COVID

isolation did not excuse his behavior, and (3) committing a new offense was not a

prerequisite to modifying his disposition or to committing him to the TJJD. We

affirm.

                               II. BACKGROUND

A. The trial court places J.H.L. on probation for engaging in delinquent
   conduct.

      J.H.L. had previously been adjudicated of having engaged in delinquent

conduct by committing, among other offenses, the state-jail felonies of burglary of a

building and the unauthorized use of a vehicle.1        See Tex. Fam. Code Ann.


      1
        The appellate record is sparse. The record does not include the adjudication
and disposition orders or the terms and conditions of J.H.L.’s probation. We take as
true statements in the briefs unless the opposing party contends otherwise. See Garza

                                         2
§ 51.03(a)(1) (defining “delinquent conduct”); Tex. Penal Code Ann. §§ 30.02(c)(1)

(providing that burglary of a building is a state-jail felony), 30.07(b) (providing that

unauthorized use of a vehicle is a state-jail felony). The trial court placed J.H.L. on

probation.

B. The State files a motion to modify J.H.L.’s disposition.

      Subsequently, the State filed a motion to modify J.H.L.’s disposition and

requested that he be committed to the TJJD because he had not successfully

completed The Oaks program,2 as ordered by the court:

             [The State] would show to the Court that she has good reason to
      believe and does believe and charge that [J.H.L.] has violated the
      reasonable and lawful terms and conditions of the probation, to-wit:

          1. On the 12th day of October, 2021, I, [J.H.L.], violated my
          probation, by being terminated from Rite of Passage/The Oaks
          program. Termination from Rite of Passage/The Oaks was for
          ongoing major rule violations and unsuccessful completion of the
          program.

             Said violations of the conditions of probation were committed
      while the said probation was in full force and effect.




v. Reed, No. 14-08-00211-CV, 2009 WL 4270888, at *1 (Tex. App.—Houston [14th
Dist.] July 7, 2009, no pet.) (mem. op.) (citing Tex. R. App. P. 38.1(g)).
      2
        The trial court and the parties were presumably familiar with The Oaks, but we
are not. From the testimony of the probation officer, The Oaks appears to be a
“transitional facility designed to train individuals to comply with the rules and to be
able to develop some responsibility.”


                                           3
C. The State presents evidence at the hearing on its motion to modify.

      At the hearing on the State’s motion, J.H.L.’s probation officer testified that

J.H.L. had initially been placed in the Denton County Post Adjudication program on

August 20, 2020, but—due to ongoing rule violations—he was terminated on

March 10, 2021. J.H.L. was later placed at The Oaks on April 22, 2021.

      The probation officer explained that The Oaks was a transitional facility that

was designed to train a juvenile to succeed in a later placement, and in J.H.L.’s case,

the plan was to transition him into a vocational-training school. J.H.L.’s behavioral

issues, however, precluded him from successfully completing The Oaks program.

The probation officer stated that, given the placements that J.H.L. had already

exhausted, the only remaining available placement was the TJJD. J.H.L.’s parents

could not provide adequate supervision, so the probation officer did not recommend

returning J.H.L. to them; the probation officer explained that in the past, shortly after

J.H.L. had been released to his parents, J.H.L. had committed new offenses.

      The Oaks’ discharge summary indicated that J.H.L.’s behavioral problems

might have been related to COVID restrictions:

      [I]n the past two weeks while the facility has been in quarantine due to
      COVID, [J.H.L.’s] behavior has become more aggressive. He is not
      responding to treatment staff and [is not] using any of his coping skills
      for his anger that he has learned while he has been at The Oaks[.]
      [B]ehaviors that he is currently displaying are kicking his doors, throwing
      chairs at his desk, refusing to go up to his room for hours at a time, and
      consistently cursing at his staff.




                                           4
The probation officer acknowledged that COVID isolation might have contributed to

J.H.L.’s poor behavior and, further, that J.H.L.’s being placed in isolation was not

J.H.L.’s fault.

       The probation officer also acknowledged that J.H.L. had not committed any

new criminal offenses since he had been placed on probation. Qualifying his answer,

the probation officer added that J.H.L. would, however, do things like curse, throw

furniture, and fight with other students.

       According to the probation officer, J.H.L. had above average intelligence and

was not mentally disabled. The Oaks’ discharge summary stated that J.H.L. had been

working on regulating his behavior, controlling his impulses, and identifying solutions

for his anger. The discharge summary added that although J.H.L. had made progress,

he had continued to “display aggression towards authority figures.”

       During final arguments, defense counsel asserted that J.H.L. was taking

medications for mental health issues. The trial court, however, responded that he was

not aware of any mental health conditions. The discharge summary stated that J.H.L.

would “benefit from treatment of symptoms through psychotropic medication.”

       In short, the probation officer testified that J.H.L. had failed to transition out

of The Oaks program through a cumulation of multiple events. The probation officer

asserted that every effort had been made to put J.H.L. in a placement that would have

allowed him to transition out of the probation process, but J.H.L. had failed.




                                            5
D.    The trial court orders J.H.L. committed to the TJJD, denies J.H.L.’s
      motion for new trial and motion in arrest of judgment, and files findings of
      fact and conclusions of law.

        After the hearing, the trial court signed an order committing J.H.L. to the

TJJD. Within the order, the trial court provided the following reasons for modifying

J.H.L.’s disposition:

     • J.H.L. violated the terms of his probation;

     • J.H.L. had not responded to the probation services that had been offered;

     • further action, consequences, and treatment were warranted based on the type
       and nature of J.H.L.’s violations;

     • the underlying case was serious, and the probation violations warranted a
       modification to the probation rules for that case;

     • an additional disposition would help to protect and rehabilitate J.H.L.;

     • an additional disposition would help protect the community; and

     • the risk and needs assessment warranted an additional disposition.

        J.H.L. filed a timely motion for new trial and a motion in arrest of judgment.

After a hearing, the trial court overruled J.H.L.’s motions.

        Later still, the trial court signed and filed its findings of facts and conclusions of

law, which provided:

               FINDINGS OF FACT AND CONCLUSIONS OF LAW

             On November 4, 2021, a hearing was conducted on the [State’s]
        Motion to Modify.




                                              6
      During that hearing it was established that [J.H.L.], since March of
2020, had been involved and adjudicated on a series of cases.

      As a result of adjudications, [which] were contested, [J.H.L.] was
placed under the supervision of the Cooke County Juvenile Probation
Office.

     During supervision, on August 20, 2020, [J.H.L.] was placed in the
Denton County Post Adjudication program, which [J.H.L.] failed to
complete successfully.

      [J.H.L.] was again placed in a program at The Oaks program in
Brownwood, Texas[,] on April 22, 2021, which he also failed to
successfully complete.

       The failure in the programs w[as] because of [J.H.L.’s] failing to
abide by the rules of the program.

       [J.H.L.] admitted, during his Motion for New Trial and Motion in
Arrest of Judgement, that he failed in the programs because he was not
used to following rules.

      [J.H.L.] violated the terms of his supervision and was ordered to
placement in the TJJD.

       There was no new evidence presented at the Motion for New
Trial and Motion in Arrest of Judgement that supported the granting of
the motions.

Conclusions of Law:

       The Court found regarding the Motion to Modify that [J.H.L.]
violated the terms of his supervision on multiple occasions.

       The unrefuted testimony of the Juvenile Probation Officer
supported the allegations of the violations and recommended that
[J.H.L.] be rehabilitated in the programs at [the] TJJD.

       The Court twice ordered a placement of [J.H.L.], and twice
[J.H.L.] failed to complete the programs because of his own conduct.


                                    7
             The placement of [J.H.L.] to the TJJD was the only alternative left
      for the rehabilitation of [J.H.L.].

            During [J.H.L.’s] Motion for New Trial and Motion in Arrest of
      [Judgment,] no new evidence was presented to support the motions.

                          III. STANDARD OF REVIEW

      Juvenile courts have broad power and discretion in determining the suitable

disposition for children found to have engaged in delinquent conduct. In re J.P.,

150 S.W.3d 189, 191 (Tex. App.—Fort Worth 2003) (per curiam) (mem. op.), aff’d,

136 S.W.3d 629 (Tex. 2004). This is especially so in hearings to modify disposition.

Id. We will not reverse the juvenile court’s ruling unless it abused its discretion. In re

C.J.H., 79 S.W.3d 698, 702 (Tex. App.—Fort Worth 2002, no pet.). A court abuses

its discretion when it acts (1) without reference to any guiding rules or principles or

(2) in an unreasonable or arbitrary manner. In re P.E.C., 211 S.W.3d 368, 370 (Tex.

App.—San Antonio 2006, no pet.). An abuse of discretion does not occur where the

trial court bases its decisions on conflicting evidence. C.J.H., 79 S.W.3d at 702.

Furthermore, an abuse of discretion does not occur provided some evidence of

substantive and probative character exists to support the trial court’s decision. Id.

                                  IV. DISCUSSION

A. Section 54.05(f) of the Texas Family Code applies to J.H.L.’s modification.

      Under the Texas Family Code, the trial court may modify a juvenile’s prior

disposition and commit the juvenile to the TJJD if (1) the juvenile received an earlier

disposition based on delinquent conduct that, if he had been tried as an adult, would

                                            8
have constituted a felony and (2) the trial court finds by a preponderance of the

evidence that the juvenile violated a reasonable and lawful court order:

      (f) Except as provided by Subsection (j),3 a disposition based on a
      finding that the child engaged in delinquent conduct that violates a penal
      law of this state or the United States of the grade of felony may be
      modified so as to commit the child to the Texas Juvenile Justice
      Department or, if applicable, a post-adjudication secure correctional
      facility operated under Section 152.0016, Human Resources Code, if the
      court after a hearing to modify disposition finds by a preponderance of
      the evidence that the child violated a reasonable and lawful order of the
      court. . . .

Tex. Fam. Code Ann. § 54.05(f); see J.P., 150 S.W.3d at 190–91; In re J.M., 25 S.W.3d

364, 367 (Tex. App.—Fort Worth 2000, no pet.).

B. The trial court relied on and followed Section 54.05(f) of the Texas Family
   Code.

      In J.H.L.’s sole issue, he argues that the trial court abused its discretion by

committing him to the TJJD because (1) he had mental health issues, (2) his outbursts

could be attributed to the aggravating circumstances caused by his COVID isolation,

and (3) he had not committed any new offenses. We are not persuaded.

      Regarding J.H.L.’s argument that he had mental health issues, the evidence

showed the contrary—that he did not have any mental health issues. The probation

officer, who was the only witness who testified, asserted that J.H.L. was “a smart kid,”


      3
       Subsection (j) deals with juveniles who have received a determinate sentence
of not more than ten years and who have been placed on probation. See Tex. Fam.
Code Ann. §§ 54.04(q), 54.05(j). Our record does not show that J.H.L. received a
determinate sentence that the juvenile court probated.


                                           9
and when he was asked if J.H.L. was mentally disabled, he responded, “No.” Rather,

the evidence showed that J.H.L.’s issues were behavioral. To the extent the record

suggested that J.H.L. was taking medications, such as the discharge summary’s

comment that J.H.L. would “benefit from treatment of symptoms through

psychotropic medication,” those medications appear to have been for behavioral

issues, such as inadequate impulse control. The probation officer described The Oaks

as a transitional facility designed to prepare a juvenile for a later vocational-training

placement. From this, the record suggests that The Oaks was designed to address

behavioral issues. Although The Oaks’ discharge summary refers to an “attached

medical summary,” no medical summary was attached. The discharge summary—at

least the portion of the discharge summary that we have—does not indicate that

J.H.L. was taking any medication. In any event, where, as here, the record is unclear,

we must defer to the trial court’s determination that J.H.L. had no mental health

issues. See C.J.H., 79 S.W.3d at 702.

      Turning to J.H.L.’s contention that the COVID isolation restrictions may have

taxed his ability to control his behavior, the evidence suggested that that might have

been true. During the modification hearing, defense counsel asked the probation

officer: “Based on your training and experience do you believe that someone who is

placed in isolation could suffer ill effects if they already have an underlying mental

health condition?” And the probation officer answered, “That could be a possibility.”

However, even if true, the COVID restrictions did not excuse his behavior. To

                                           10
remain in The Oaks, he had to comply with The Oaks’ COVID restrictions, and he

did not.4

       Next, J.H.L. correctly notes that he was not adjudicated of having committed

any new offense. When modifying a disposition to commit a juvenile to the TJJD,

however, committing a new offense is not a prerequisite. See Tex. Fam. Code Ann.

§ 54.05(f).

       Finally, within his brief, J.H.L. also contends that the trial court failed to

comply with Section 54.04(i)(1) of the Texas Family Code, which provides:

       (i) If the court places the child on probation outside the child’s home or
       commits the child to the Texas Juvenile Justice Department, the court:

            (1) shall include in its order its determination that:

               (A) it is in the child’s best interests to be placed outside the
               child’s home;

               (B) reasonable efforts were made to prevent or eliminate the need
               for the child’s removal from the home and to make it possible for
               the child to return to the child’s home; and

               (C) the child, in the child’s home, cannot be provided the quality
               of care and level of support and supervision that the child needs
               to meet the conditions of probation; . . . .



       4
        This argument resembles a “true but” plea in criminal revocation proceedings.
“A ‘true but’ plea appears to be criminal law vernacular for when a defendant pleads
true to the State’s allegations but argues mitigating circumstances or requests leniency
in sentencing.” Criado v. State, Nos. 02-21-00104-CR, 02-21-00105-CR, 2022 WL
2071791, at *3 (Tex. App.—Fort Worth June 9, 2022, no pet. h.) (mem. op., not
designated for publication).


                                              11
Tex. Fam. Code Ann. § 54.04(i)(1)(A)–(C).       Section 54.04(i), however, applies to

original dispositions. J.H.L. was not before the court for an original disposition;

rather, he was before the court on the State’s motion to modify an earlier disposition.

Section 54.05(f) applies to modification proceedings. See J.P., 150 S.W.3d at 190; see

also In re J.R.D., No. 07-21-00174-CV, 2022 WL 2237838, at *2 n.3 (Tex. App.—

Amarillo June 22, 2022, no pet. h.) (mem. op.); In re H.G., 993 S.W.2d 211, 214 (Tex.

App.—San Antonio 1999, no pet.).

      When the evidence is measured by what is required under the Texas Family

Code, it showed that J.H.L. had been previously adjudicated of engaging in delinquent

conduct of a felony level and that he had violated a reasonable and lawful order of the

court by not successfully completing The Oaks program. See Tex. Fam. Code Ann.

§ 54.05(f). Thus, the trial court acted (1) with reference to the guiding rules and

principles and (2) reasonably, given J.H.L.’s history and the absence of other options.

See P.E.C., 211 S.W.3d at 370. We hold that the trial court did not abuse its discretion

by committing J.H.L. to the TJJD.

      We overrule J.H.L.’s single issue.

                                 V. CONCLUSION

      Having overruled J.H.L.’s sole issue, we affirm the trial court’s order modifying

J.H.L.’s disposition and committing him to the TJJD.




                                           12
                                  /s/ Dana Womack

                                  Dana Womack
                                  Justice

Delivered: August 11, 2022




                             13